DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Objections
Claims 1, 5, 13 is objected to because of the following informalities:  
Claims 1, 13 recite the claim feature “and/or” which for clarity should be amended to recite either “and” or “or”.
Claim 5 recites the claim features “RI”, “CRI”, and “CQI” for the first time in the claim without providing a definition of what each acronym stands for.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, 12, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13 recite the limitation “receiving a reference signal from the multiple base stations” which makes the claims indefinite.  It’s unclear if Applicant intended to claim “receiving a reference signal from each of the multiple base stations” or “receiving a combined reference signal from the multiple base stations” or “receiving a representative reference signal form the multiple base stations”.  Examiner will interpret as best understood.
Claim 10 recites the limitation “a CSI parameter of a common BWP…a CSI parameter of an independent BWP” which makes the claim indefinite.  It’s unclear if Applicant intended to claim “common BWP” and “independent BWP” in which the reference signal is received by the UE or if “common BWP” and “independent BWP” in which the UE is to provide CSI to the multiple base stations.  Examiner will interpret as best understood.
Claim 12 recites the limitation “a CSI omission rule” which makes the claim indefinite.  It’s unclear if this limitation refers to “a CSI omission rule” recited in claim 1 or not.  Examiner will interpret as best understood.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG  RAN WG1 Meeting 90bis (R1-1717837) by Ericsson, hereafter Ericsson, in view of Sayana et al (WO 2013/191441 A1).

	Regarding claim 13, Ericsson discloses
	a user equipment (UE) supported by multiple base stations for reporting channel state information in a wireless communication system, the UE comprising: (UE supported by multiple transmission points (TRPs) for reporting CSI (Section 2) 
	receive CSI related configuration information for the multiple base stations and a reference signal from the multiple base stations (UE receiving network/NW CSI Report Settings for DPS/NC-JT (non-coherent joint transmission) and trigger for CSI report (Sections 1, 3-Observation 5,, Table 1)
	generate CSI (UE generate/calculate CSI for NC-JT (Section 3-Observation 4)
	transmit the CSI to at least one base station among the multiple base stations (UE transmits CSI feed back to at least one TRP (Section 3-Proposals 1-3)
	wherein the CSI includes information for multiple channels configured between the multiple base stations and the UE (CSI generated by UE includes information for multiple Resource Settings/channel configured for each TRP for reception by UE (Sections 1-3, FIGs. 1, 2, Table 1)
	Ericsson does not expressly disclose a transceiver for transmitting and receiving a wireless signal; a processor functionally connected to the transceiver, wherein the processor controls the transceiver configured to; generate CSI based on a CSI omission rule; wherein the CSI omission rule is determined based on at least one of i) a type of the CSI

	Sayana discloses a transceiver for transmitting and receiving a wireless signal (UE comprising transceiver (page -4-)
	a processor functionally connected to the transceiver, wherein the processor controls the transceiver configured to: (processor to transceiver to control the transceiver to perform (page -4-)
 	generate CSI based on a CSI omission rule; wherein the CSI omission rule is determined based on at least one of i) a type of the CSI (UE generates CSI feedback based on report type, e.g. RI or CQI/PMI reports, for transmission to a transmission point (pages 31-33)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “a transceiver for transmitting and receiving a wireless signal; a processor functionally connected to the transceiver, wherein the processor controls the transceiver configured to; generate CSI based on a CSI omission rule; wherein the CSI omission rule is determined based on at least one of i) a type of the CSI” as taught by Sayana into Ericsson’s system with the motivation to enable a UE to perform selective CSI measurement and reporting based on type of CSI report and relative priority of the CSI report (Sayana, pages 31-33)

Claim 1 is rejected based on similar ground(s) provided in rejection of claim 13.

	Regarding claims 2, 14, Ericsson discloses “wherein the CSI is transmitted on a single uplink resource” single CSI report containing all requested information such as PMIs/CQIs/RIs/CRIs transmitted on either PUSCH or PUSCH (Section 3-Proposals 1-3)

	Regarding claim 12, Ericsson does not expressly disclose “information representing a CSI omission rule to be applied by the UE to generate the CSI among a plurality of CSI omission rules”
	Sayana disloses CSI dropping rules type of report, e.g. RI more important than CQI/PMI, or wideband CQI/PMI more important than subband CQI/PMI, among other rules (Page 31)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ericsson in view of Sayana  and in further view of Etemad et al (USPN 2014/0036796).

	Regarding claim 7, combined system of Ericsson and Sayana does not expressly disclose “wherein the CSI related configuration information includes information related to a priority of the multiple stations”	
	Etemad discloses a CoMP environment in which a serving base station configures a UE to measure CSI and report to the serving base station [0032, 0016, 0019-20]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the CSI related configuration information includes information related to a priority of the multiple stations” as taught by Etemad into combined system of Sayana and Ericsson with the motivation to enable the serving base station to determine DL quality prior or during data transmission to UE

Allowable Subject Matter
Claims 3-6, 8-11, 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al (USPN 2016/0150512)	FIG. 3

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469